              Case 1:19-cr-00054-RM Document 2 Filed 02/05/19 USDC Colorado Page 1 of 1

AO 442 (Rev. 01/09) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District
                                                 __________      of Colorado
                                                             District of __________

                  United States of America
                             v.                                    )
                                                                   )
                                                                   )          Case No. 19-cr-54 WYD
                       LILY WHEELER
                                                                   )
                                                                   )
                            Defendant


                                                     ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      LILY WHEELER                                                                                          ,
who is accused of an offense or violation based on the following document filed with the court:

✔
u Indictment              u Superseding Indictment        u Information        u Superseding Information                u Complaint
u Probation Violation Petition             u Supervised Release Violation Petition         u Violation Notice           u Order of the Court

This offense is briefly described as follows:

 49 U.S.C. § 46504 - - Interference with Flight Crew Members and Attendants




Date:      2/5/2019                                                         s/E. Van Alphen, Deputy Clerk
                                                                                            Issuing officer’s signature

City and state:        Denver, Colorado                                    Jeffery P. Colwell, Clerk of Court
                                                                                               Printed name and title


                                                                 Return

           This warrant was received on (date)                         , and the person was arrested on (date)
at (city and state)                                          .

Date:
                                                                                            Arresting officer’s signature



                                                                                               Printed name and title
